Citation Nr: 0031082	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine from July 29, 1994 
to February 16, 2000.  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine on and after 
February 17, 2000.  

3.  Entitlement to a compensable evaluation for residuals of 
a left (minor) scapula fracture from July 29, 1994 to 
February 16, 2000.  

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left (minor) scapula fracture on and after 
February 17, 2000.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right patella fracture from July 29, 1994 to 
February 16, 2000.  

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right patella fracture on and after February 
17, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran's records of service (DD Form 214s) show he has 
certified service from April 1946 to August 1952, and from 
June 1963 to April 1966.  His record of service from his last 
reenlistment period shows he had total service of just over 
20 years.  

This appeal arose from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
increased evaluations for degenerative arthritis of the 
lumbar spine, evaluated as 10 percent disabling, a fracture 
of the left shoulder (scapula) evaluated as noncompensable, 
and a fracture of the patella of the right knee, evaluated as 
10 percent disabling.  

In June 1997 the RO granted entitlement to an increased 
evaluation of 20 percent for degenerative arthritis of the 
lumbar spine effective from the date of claim, July 29, 1994.  
The noncompensable evaluation for a fracture of the left 
(minor) scapula, and 10 percent evaluation for a fracture of 
the patella of the right knee were continued.  


In May 2000 the RO granted entitlement to an increased 
evaluation of 40 percent for degenerative arthritis of the 
lumbar spine, an increased evaluation of 20 percent for a 
fracture of the left (minor) scapula, and an increased 
evaluation of 20 percent for residuals of a fracture of the 
right patella, all effective February 17, 2000.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran filed claims for increased evaluations in July 
1994.  As noted, increased evaluations were granted.  However 
the maximum evaluations were not granted and with one 
exception the awards made were not made effective back to the 
date of claim.  The appellant is generally presumed to be 
seeking the maximum benefit available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly the issues have been rephrased 
as indicated on the title page of this decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At his May 1996 VA examination x-rays were seemingly only 
taken of the veteran's left knee.  




The February 2000 VA examination did not adequately address 
functional limitation with respect to the veteran's right 
knee.  There was no indication of whether the veteran had 
objective evidence of pain in the knee, or demonstrable 
weakness, fatigability or incoordination.  

The veteran's low back disability is rated as degenerative 
arthritis of the lumbar spine.  Diagnoses of degenerative 
disc disease, spinal stenosis, spondylolysis, etc., have also 
been utilized in accounting for the veteran's diseases of the 
lumbar spine. However, it is not clear from the record 
whether service connection has been conceded for disc disease 
of the lumbar spine or other lumbar spine disease for that 
matter, nor is there competent medical opinion of record as 
to whether such disorder is part and parcel of the veteran's 
service-connected disability of the lumbar spine rated as 
arthritis of the lumbar spine.

A similar situation exists with respect to the service-
connected residuals of a left scapula fracture.  In this 
regard radiographic studies demonstrate degenerative changes.  
It is not clear from the record whether the RO has conceded 
service connection for degenerative changes of the left 
scapula.  In any event, the diagnostic codes or the rating 
criteria referable to arthritis have not been discussed 
referable to the left scapula.

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the remaining issues 
on appeal.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for increased evaluations for his low 
back, left scapula and right knee 
disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
available specialists in order to 
ascertain the current nature and extent 
of severity of the service-connected low 
back, left scapula, and right knee 
disabilities.  Any further indicated 
special studies should be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
low back, left scapula, and right knee 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disabilities should be 
thoroughly evaluated.  

The examiners should then make an 
assessment of the severity of the 
disabilities in terms of the rating 
criteria pertaining to the low back, left 
scapula and right knee, and comment on 
the functional limitations, if any, 
caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Do the service-connected low back, 
left scapula, and right knee disabilities 
involve only the bones, or do they it 
also involve the muscles and nerves? 

(b) Do the service connected disabilities 
cause objectively or objectively weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners must so 
indicate.


(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service connected 
disabilities. 

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  

The examiners must be requested to 
express opinions as to whether there is 
an interrelationship between the service-
connected arthritis of the spine and 
degenerative disc disease, spinal 
stenosis, etc..  The examiners must also 
express an opinion as to whether 
degenerative changes reported on x-ray 
are a consequence of the service-
connected left scapula fracture.  The 
examiners should clearly delineate all 
diagnoses to account for the service-
connected disabilities of the low back, 
left scapula, and right knee.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the service-
connected disabilities at issue and 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

